Bookstaver, J.
The court of appeals has recently decided, in Dieffenbach v. Roch, 20 N. E. Rep. 560, that an action upon a justice’s judgment must be commenced within six years, but it was held in Waltermire v. Westover, 14 N. Y. 16, that the limitation respecting the time within which an action might be brought did not affect the remedy by execution. The plaintiff should, therefore, have leave to issue execution against the defendant served, and against the other defendant upon publishing the proper notice once a week, for three weeks, in two newspapers, to be designated.